1AL                                                            12/22/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0181


                                          DA 21-0181
                                                                        FILED
IN RE THE MARRIAGE OF:                                                   DEC 1 2 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme
ALIA DAY FLOREN,                                                                      Court
                                                                        State of Montana



               Petitioner and Appellee,
                                                                   ORDER
       v.

JAVIER BAUTISTA-SCHEUBER,

               Respondent and Appellant.



       Upon consideration of Appellant's motion for extension of tirne, and good cause
appearing,
       IT IS HEREBY ORDERED that Appellant has until January 26, 2022, within which
to file his reply brief.
       No further extensions will be granted.
       DATED this Z.--k day of December, 2021.
                                                  For the Court,




                                                               Chief Justice